Per Curiam.
The above stated cause coming on for final disposition before Division A of the court upon the transcript of record and briefs and arguments of counsel for the respective parties, after due consideration the court finds that the case made in the transcript of record is sub*338stantially the same in all material particulars as that of the Indian River State Bank as plaintiff in error against the Hartford Fire Insurance Company, as defendant in error decided by written opinion by Division A of the court at the present term, in which substantially the same questions were presented as are involved in the present case, and that what is said in that case is fully decisive of the questions presented • in this case. It is, therefore, hereby considered, ordered and adjudged that the judgment of the Circuit Court in .this cause be, and the same is hereby reversed with directions to overrule the demurrer of the defendant insurance company to the last amended declaration of the plaintiff below, the Indian River State Bank, and to sustain the demurrer of the said plaintiff to the pleas of the defendant in all such particulars wherein such pleas may be inconsistent with the views expressed in the said opinion of this court in the said case of the Indian River State Sank v. The Hartford Fire Insurance Company herein above referred to, and for such further proceedings as shall be consonant with law. The costs of this appellate proceeding to be taxed against the ¿defendant in error.